Citation Nr: 0823114	
Decision Date: 07/14/08    Archive Date: 07/23/08

DOCKET NO.  05-37 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle 
disability.

2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to a compensable disability rating for 
bilateral chondromalacia.

4.  Entitlement to a disability rating in excess of 10 
percent for bilateral pes planovalgus.

5.  Entitlement to an initial, compensable disability rating 
for left bunion deformity, status-post bunionectomy.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from July 1980 to January 
1986.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision that denied a 
disability rating in excess of 10 percent for service-
connected bilateral pes planovalgus, and denied a compensable 
disability rating for service-connected bilateral 
chondromalacia.  The veteran timely appealed.

These matters also come to the Board on appeal from an August 
2005 rating decision that denied service connection for a 
bilateral ankle disability and a low back disability.
 
In April 2008, the veteran testified during a hearing before 
the undersigned at the RO. 

The issues of service connection for a bilateral ankle 
disability and for a low back disability; and for an initial, 
compensable disability rating for left bunion deformity, 
status-post bunionectomy, are addressed in the REMAND portion 
of the decision below and REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

In February and March 2005, the veteran again requested a 
waiver of the recovery of an overpayment of VA benefits.  The 
matter is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  Moderate bilateral pes planovalgus existed prior to 
service.

2.  The veteran's current bilateral pes planovalgus is 
manifested primarily by complaints of pain on manipulation 
and accentuated use, lost arches with callosities and 
tenderness, slight pronation with ambulation, and minimal 
degenerative changes; these symptoms produce functional 
impairment comparable to severe bilateral pes planus.

3.  The veteran's bilateral chondromalacia has been 
manifested primarily by pain at the extremes of motion; but 
without degenerative changes, compensable limitation of 
motion with consideration of functional loss due to pain, 
limitation of extension, instability, or recurrent 
subluxation.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent disability rating for the 
veteran's bilateral pes planovalgus are met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.322, 
4.1, 4.7, 4.22, 4.40, 4.44, 4.45, 4.59, 4.71a, Diagnostic 
Code 5276 (2007).

2.  The criteria for a compensable disability rating for 
bilateral chondromalacia are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 
4.20, 4.40, 4.45, 4.59, 4.71, Table II, 4.71a, Diagnostic 
Codes 5003, 5257, 5260, 5261 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper notice should notify the veteran of:  (1) the evidence 
that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).
 
Through October 2004 and March 2006 letters, the RO notified 
the veteran of elements of service connection, the evidence 
needed to establish each element, and evidence of increased 
disability.  These documents served to provide notice of the 
information and evidence needed to substantiate the claims.

VA's letters notified the veteran of what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed him that it would make reasonable 
efforts to help him get evidence necessary to support his 
claims, particularly, medical records, if he gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.
 
The letters asked him if he had any additional evidence to 
submit, and thereby put him on notice to submit information 
or evidence in his possession. 

In the March 2006 letter, the RO specifically notified the 
veteran of the process by which initial disability ratings 
and effective dates are established.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

The Board also acknowledges that the letters sent to the 
veteran have not met the requirements of VCAA notice 
regarding an increased rating claim.  The letters are 
deficient as to both content and timing, and thus create a 
presumption of prejudice.  

In this case, the presumption has been overcome.  The veteran 
was provided with correspondence regarding what was needed to 
support his claims in October 2004.   Specifically, he was 
told to submit evidence of physical and clinical findings, 
results of X-rays, and individual statements from those with 
knowledge and/or personal observations who could describe the 
manner in which his disabilities have worsened.  The August 
2005 SOC also listed the applicable diagnostic codes and 
disability ratings for pes planus and knee disability, which 
the veteran reasonably could be expected to understand to 
support his claims.  The veteran was also notified that the 
disability rating for bilateral pes planovalgus reflected the 
amount of disability over and above that level which had pre-
existed military service.

In correspondence submitted in October and November 2004, the 
veteran described the effects that his service-connected 
disabilities were having daily on his ability to stand and to 
work for prolonged periods.  The veteran also reported that 
he was given a profile and restrictions for working on jobs 
while in prison.  The veteran has also been represented by a 
veterans' service organization throughout this appeal.  On 
several occasions the veteran has indicated that he had no 
further information to submit.  Accordingly, any notice error 
is not prejudicial because the veteran has demonstrated 
actual knowledge of the information that is necessary to 
support the claims.  Hence, the notice deficiencies do not 
affect the essential fairness of the adjudication. 

Defects as to the timeliness of the statutory and regulatory 
notice are rendered moot because the veteran's claims have 
been fully developed and re-adjudicated by an agency of 
original jurisdiction after notice was provided.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

There is no indication that any additional action is needed 
to comply with the duty to assist the veteran.  The RO has 
obtained copies of the veteran's service medical records and 
outpatient treatment records, and has arranged for the 
veteran to undergo VA examinations in connection with the 
claims on appeal, reports of which are of record.  The 
veteran has not identified, and the record does not otherwise 
indicate, any existing pertinent evidence that has not been 
obtained.

Given these facts, it appears that all available records have 
been obtained.

There is no further assistance that would be reasonably 
likely to assist the veteran in substantiating the claims.  
38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2007).

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2007).

The veteran's entire history is reviewed when making 
disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991); 38 C.F.R. 4.1.  Where entitlement to compensation 
already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2007), pertaining to functional impairment.  
The Court has instructed that in applying these regulations 
VA should obtain examinations in which the examiner 
determined whether the disability was manifested by weakened 
movement, excess fatigability, incoordination, or pain.  Such 
inquiry is not to be limited to muscles or nerves.  These 
determinations are, if feasible, to be expressed in terms of 
the degree of additional range-of-motion loss due to any 
weakened movement, excess fatigability, incoordination, or 
pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 
Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. 
§ 4.59 (2007).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a 10 percent evaluation is 
assignable each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added, 
under Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

A.  Bilateral Pes Planovalgus

Service connection has been established for severe bilateral 
pes planovalgus, effective February 1986.

The RO assigned a 10 percent disability rating under 
38 C.F.R. § 4.71a, Diagnostic Codes 5299-5276, pertaining to 
acquired flatfoot.  A hyphenated diagnostic code reflects a 
rating by analogy (see 38 C.F.R. §§ 4.20 and 4.27).  Records 
also indicate that the disability then warranted a 30 percent 
evaluation, but that the net evaluation had been derived by 
substracting 20 percent for disability which existed prior to 
service.

Pursuant to Diagnostic Code 5276, a 10 percent rating is 
warranted for moderate pes planus, manifested by the weight-
bearing line over or medial to great toe, inward bowing of 
the tendo Achilles, and pain on manipulation and use of the 
feet.

A 30 percent evaluation is warranted for severe bilateral pes 
planus, with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, an indication of swelling on use, and 
characteristic callosities.
  
A 50 percent evaluation is warranted for pronounced bilateral 
pes planus, manifested by marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo Achilles on 
manipulation, not improved by orthopedic shoes or appliances.  
38 C.F.R. § 4.71a, Diagnostic Code 5276.

The veteran contends that the pain in his feet has 
progressively worsened over the years, and warrants an 
increased disability rating.  In November 2004, the veteran's 
mother reported that the veteran could hardly walk some days 
due to the pain in his feet.

During a VA examination in January 2005, the veteran reported 
having some pain, stiffness, and soreness in his feet, and 
that he could stand for about half an hour at a time.  
Repetitive use bothered his feet.  He neither wore a brace 
nor used a cane.  He had no special inserts, and no special 
shoe wear.  The veteran could do normal daily activities.  
Examination revealed that he walked without aids or 
assistance, and that he could toe and heel walk, and 
partially squat; and that his heels and toes were not in 
valgus.  The examiner also noted lost arches, pain, and 
tenderness over the arches with callosities, as well as 
slight pronation with ambulation; no other deformity or foot 
abnormalities were noted.  There were no valgus and no 
overlapping toes.  X-rays suggested minimal degenerative 
arthritic changes of the first metatarsophalangeal joint, and 
some of the interphalangeal joints of both feet.

Records reflect that the veteran used arch supports in 
February 2007, which helped.  He also underwent physical 
therapy in February and March 2007, following surgical 
procedures on his left foot.  

In April 2008, the veteran testified that he had three 
surgeries on his left foot during the year 2006.  

In this case, the medical evidence shows that the veteran 
experiences no more than severe bilateral pes planus.  
Pronounced flatfeet have not been demonstrated.  The Board 
notes that the veteran's bunionectomies and associated 
surgical procedures have been separately evaluated.  While 
the January 2005 examiner noted some deformity with pronation 
bilaterally and pain on accentuated use, there is no evidence 
revealing pronounced bilateral pes planus, manifested by 
marked pronation, extreme tenderness of plantar surfaces of 
the feet, marked inward displacement and severe spasm of the 
tendo Achilles on manipulation, not improved by orthopedic 
shoes or appliances.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5276.

As regards functional loss due to pain and other factors, the 
examiner noted that repetitive use caused increased pain, 
soreness, tenderness, and fatigability; but that no such 
change was recorded with repetitive motion at the time of 
examination.

The Board recognizes that at least some of the veteran's pain 
and other symptoms are likely attributable to his service-
connected residuals of right hallux valgus and left bunion 
deformity-each of which has been separately evaluated.  
However, in view of the exhibited deformity, complaints of 
pain on use and callosities, the exhibited disability more 
nearly approximates severe impairment.  

Arguably, functional loss due to pain is contemplated in the 
schedular criteria; hence, pain alone cannot provide a basis 
for a higher evaluation.  In this regard, the Board notes 
that the veteran is unable to stand longer than a half hour 
at a time.  Degenerative changes of each foot have also been 
noted.  The Board has considered each of these findings as 
contributing to the veteran's bilateral pes planovalgus and 
as resulting in functional loss due to impaired ability to 
stand and walk.   See 38 C.F.R. §§ 4.40 and 4.45.  In effect, 
the currently assigned rating for severe bilateral pes 
planovalgus adequately compensates the veteran for any 
functional loss due to such pain, in the absence of marked 
deformity.  Under these circumstances, the Board finds no 
basis for assignment of an increased evaluation under 
Diagnostic Code 5276.

Lastly, in cases involving aggravation by active service, the 
evaluation will reflect only the degree of disability over 
and above the degree existing at the time of entrance into 
active service, whether the particular condition was noted at 
the time of entrance into active service, or it is determined 
upon the evidence of record to have existed at that time.  It 
is therefore necessary, in cases of this kind, to deduct from 
the present degree of disability the degree, if 
ascertainable, of disability existing at the time of entrance 
into active service, in terms of the rating schedule, except 
that if the disability is total (100 percent), no deduction 
will be made.  See 38 C.F.R. §§ 3.322(a), 4.22. 

As noted above, the medical evidence warrants a current 30 
percent disability evaluation for the veteran's severe 
bilateral pes planovalgus under 38 C.F.R. § 4.71a, Diagnostic 
Code 5276.  The service medical records reflect that a 
moderate bilateral pes planovalgus existed prior to service.  
Under the rating schedule, a 10 percent disability rating is 
warranted for moderate pes planovalgus, either bilateral or 
unilateral.  Hence, the veteran is entitled to a disability 
evaluation of 20 percent for bilateral pes planovalgus.    

B.  Bilateral Chondromalacia

Service connection has been established for bilateral 
chondromalacia, effective February 1986.

The currently assigned 0 percent (noncompensable) disability 
rating for bilateral chondromalacia under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5099-5003, reflects a rating by analogy (see 
38 C.F.R. §§ 4.20 and 4.27).  Degenerative joint disease is 
evaluated on the basis of limitation of motion.  Diagnostic 
Code 5003.  The standard ranges of motion of the knee are 
zero degrees of extension and 140 degrees of flexion.  
38 C.F.R. § 4.71, Plate II.  

Limitation of motion of the knee is rated under Diagnostic 
Codes 5260 and 5261:

5260  Leg, limitation of flexion:                                         
  Flexion limited to 15°
     30 percent  
  Flexion limited to 30
     20   
  Flexion limited to 45
     10   
  Flexion limited to 60
      0   

5261  Leg, limitation of extension:                                       
  Extension limited to 
45°
     50 percent  
  Extension limited to 
30
     40   
  Extension limited to 
20
     30   
  Extension limited to 
15
     20   
  Extension limited to 
10
     10   
  Extension limited to 5
      0   

38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.

VA's General Counsel has also held that separate ratings can 
be provided for a claimant who has compensable arthritis and 
instability of the knee.  VAOPGCPREC 23-97; 62 Fed. Reg. 
63,604 (1997).

Diagnostic Code 5257 provides a 10 percent evaluation for 
lateral instability or recurrent subluxation of a knee that 
is slight, a 20 percent rating when those symptoms are 
moderate, and a 30 percent rating when severe.

The terms "mild," "moderate," and "severe" are not defined in 
the Schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6.  It 
should also be noted that use of terminology such as "mild" 
or "moderate" by VA examiners and others, although an element 
of evidence to be considered by the Board, is not dispositive 
of an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6.  

A separate rating for arthritis can be awarded on the basis 
of X-ray findings and painful motion under 38 C.F.R. § 4.59.  
VAOPGCPREC 9-98 (1998); 63 Fed. Reg. 56,704 (1998).  

In addition, separate ratings can be provided for limitation 
of knee extension and flexion.  VAOPGCPREC 9-2004; 69 Fed. 
Reg. 59,990 (2004).  

Alternatively, dislocation of the semilunar cartilage of the 
knee with frequent episodes of "locking," pain and effusion 
into the joint warrants a 20 percent evaluation.  38 C.F.R. § 
4.71a, Diagnostic Code 5258.  

In this case, the report of VA examination in January 2005 
reveals that X-rays taken of the veteran's knees were normal.  
Range of motion of each knee was from 0 degrees extension to 
140 degrees flexion, with pain just at the extremes of 
motion.  On examination, there was no change with repetition; 
however, the examiner noted repetitive use caused increases 
in pain, soreness, tenderness, and fatigability.  Both knees 
were stable, and anterior/posterior testing was negative.  
Each knee cap showed slight sublux to the right and left 
bilaterally; no other abnormalities were identified.  

Regarding instability, the Board notes that the January 2005 
examination report revealed no signs of anterior cruciate 
ligament instability or meniscal pathology.

There is no evidence of limited extension of either knee to 
warrant a separate rating. 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 4.7.

Regarding flare-ups, the January 2005 examiner found pain at 
the extremes of motion.  The veteran did not report any 
incapacitating episodes.

Even with consideration of functional factors and painful 
motion, there is no indication that the veteran has 
limitation of motion that meets or approximates the criteria 
for a compensable disability evaluation.  The veteran has 
been reported able to achieve a normal range of flexion.  The 
veteran does not have additional limitation of motion due to 
functional factors that would support a higher rating.

No examiner has found any instability or recurrent 
subluxation of either knee to warrant a separate rating under 
Diagnostic Code 5257.

There is no X-ray evidence of arthritis of either knee to 
warrant a minimum compensable evaluation.  See 38 C.F.R. 
§ 4.59.

In this case, the Board finds that the evidence does not meet 
the criteria for a compensable disability rating for 
bilateral chondromalacia.  38 C.F.R. § 4.7, 4.21.

C.  Extraschedular Consideration and Conclusion

There is no showing that the veteran's service-connected 
disabilities have resulted in so exceptional or unusual a 
disability picture as to warrant the assignment of any higher 
evaluation on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1).  

In this regard, the Board notes that the veteran's 
disabilities have not been shown to markedly interfere with 
employment (i.e., beyond that contemplated in the assigned 
ratings), to warrant frequent periods of hospitalization, or 
to otherwise render impractical the application of the 
regular schedular standards.  The veteran has not reported 
any lost time from work, or other economic impact from the 
disabilities.  There is no evidence of recent 
hospitalizations pertaining to the service-connected 
bilateral pes planovalgus or bilateral chondromalacia.

In the absence of evidence of any of the factors outlined 
above, the criteria for referral for consideration of an 
extraschedular rating have not been met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  




ORDER

An increased disability rating of 20 percent for bilateral 
pes planovalgus is allowed, subject to the regulations 
governing the award of monetary benefits.

A compensable disability rating for bilateral chondromalacia 
is denied.


REMAND

In April 2008, the veteran testified that he had received 
treatment for a bilateral ankle disability and for a low back 
disability at the VA Medical Center (VAMC), Wade Park 
Division, in Cleveland, Ohio.  The claims folder does not 
contain treatment records from that facility after March 
2007.

The veteran also reported being evaluated for a low back 
disability at the VAMC in Fayetteville/Durham/Raleigh, North 
Carolina, in 1986; and then at the VAMC in Decatur/Atlanta, 
Georgia, in 1987.

VA is required to request these records.  38 U.S.C.A. 
§ 5103A(b),(c) (West 2002).

In addition, VA is obliged to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be 
competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).

Low Back Disability

In April 2008, the veteran testified that he injured his back 
in service when he fell off a truck while carrying a safe.  
The veteran has also contended that his low back disability 
is secondary to his service-connected bilateral pes 
planovalgus and bilateral chondromalacia.

Service treatment records (STRs) reflect treatment for low 
back pain secondary to trauma in October 1983.  Medical 
records, dated in February 2007, reflect complaints of 
chronic low back pain with remote history of trauma.  

Bilateral Ankle Disability 

The veteran contends that his bilateral ankle disability is 
secondary to his service-connected bilateral pes planovalgus.  
The post-service medical records show that the veteran 
fractured his right ankle and underwent surgical repair with 
hardware installed in 2001.  

Left Bunion Deformity, Status-Post Bunionectomy 

In March 2006, the RO granted service connection and assigned 
a 0 percent (noncompensable) disability rating for left 
bunion deformity.  The veteran submitted a notice of 
disagreement (NOD) with the assigned rating in January 2007.

The RO or AMC has not issued a statement of the case for the 
claim of an initial, compensable disability rating for left 
bunion deformity, status-post bunionectomy, in response to 
the NOD.  The Board is required to remand the claim for the 
issuance of such a statement of the case.  Manlincon v. West, 
12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Request from the Wade Park 
(Cleveland, Ohio) VAMC, all records of 
evaluation and/or treatment of the 
veteran's bilateral ankle disability and 
low back disability, since March 2007; 
from the Fayetteville/Durham/Raleigh, 
North Carolina VA facilities, all records 
of evaluation and/or treatment of the 
veteran's low back disability in 1986; 
and from the Decatur, Georgia VAMC, all 
records of evaluation and/or treatment of 
the veteran's low back disability in 
1987.  All records and/or responses 
should be associated with the claims 
file. 

2.  Afford the veteran a VA examination 
to identify all current disability 
underlying the veteran's current 
complaints of low back pain, and to 
determine:

(a)  whether it is at least as 
likely as not (50 percent 
probability or more) that any such 
disability either had its onset in 
service, or is otherwise related to 
service, to specifically include the 
in-service treatment for low back 
pain secondary to trauma in October 
1983; or

(b)  whether it is at least as 
likely as not that the veteran's 
service-connected bilateral pes 
planovalgus and bilateral 
chondromalacia caused or increased 
the veteran's low back disability.  
If increased, the permanent, 
measurable increase in low back 
pathology due to service-connected 
disability should be identified.  

The examiner should provide a rationale 
for the opinions.

The veteran's claims file, to include a 
complete copy of this REMAND, must be 
provided to the examiner designated to 
examine the veteran, and the examination 
report should note review of the file.

3.  Afford the veteran a VA examination 
to identify all current disability 
underlying the veteran's current 
complaints of bilateral ankle pain, and 
to determine whether it is at least as 
likely as not that the veteran's service-
connected bilateral pes planovalgus 
caused or increased the veteran's 
bilateral ankle disability.  

The examiner should provide a rationale 
for the opinions.

The veteran's claims file, to include a 
complete copy of this REMAND, must be 
provided to the examiner designated to 
examine the veteran, and the examination 
report should note review of the file.

4.  Issue a statement of the case (SOC) 
with regard to the issue of an initial, 
compensable disability rating for left 
bunion deformity, status-post 
bunionectomy.  The Board will further 
consider this issue only if a timely 
substantive appeal is received in 
response to the SOC.

5.  After ensuring that the requested 
actions are completed, the RO or AMC 
should re-adjudicate the claims on 
appeal.  If the benefits sought are not 
fully granted, the RO or AMC must furnish 
a supplemental statement of the case 
(SSOC), before the claims file is 
returned to the Board, if otherwise in 
order.

No action is required of the veteran until he is notified by 
the RO or AMC; however, the veteran is advised that failure 
to report for any scheduled examination may result in the 
denial of his claim.  38 C.F.R. § 3.655 (2007).  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


